t c memo united_states tax_court robert c gunther and jayne c gunther petitioners v commissioner of internal revenue respondent docket no filed date david d aughtry and patrick j mccann jr for petitioners william c bogardus and debra lynn reale for respondent memorandum opinion goeke judge this case is before the court on petitioners’ motion to restrain the assessment or collection of tax and respondent’s motion to dismiss the portion of this case relating to penalties under sec_6662 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times and all rule continued on date respondent issued affected items notices of deficiency to petitioners following partnership-level proceedings under the unified_audit and litigation partnership procedures tefra the deficiency notices determined income_tax deficiencies for and of dollar_figure dollar_figure and dollar_figure respectively an accuracy-related_penalty under sec_6662 for of dollar_figure and gross_valuation_misstatement penalties under sec_6662 for and of dollar_figure dollar_figure and dollar_figure respectively both parties agree that we have jurisdiction to redetermine the income_tax deficiencies in this case respondent concedes that because we have jurisdiction over the tax deficiencies petitioners’ motion to restrain the collection of tax is appropriate however respondent believes that we lack jurisdiction to consider the penalties at issue and therefore we must dismiss as to the penalties and have no authority to restrain collection of the same petitioners argue partner-level determinations must be made regarding the income_tax deficiencies and penalties at issue thus they argue we have jurisdiction over the entirety of this case and respondent cannot assess or collect continued references are to the tax_court rules_of_practice and procedure any_tax deficiencies or penalties respondent agrees that partner-level determinations must be made regarding the income_tax deficiencies but he disputes our jurisdiction over the penalties he believes liability as to the penalties was established at the partner level during the tefra proceedings and therefore petitioners have no recourse with this court to contest them the issue for consideration is whether the adjustments in the notices of deficiency attributable to the tefra decision require partner-level determinations and thus give us jurisdiction over the case we hold that they do require partner- level determinations as related to the tax deficiencies but not the penalties and that we have jurisdiction only over the tax deficiencies at issue but not over the penalties accordingly we have jurisdiction to enjoin the assessment and collection of tax and will grant petitioners’ motion as it relates to the tax deficiencies we will also grant respondent’s motion to dismiss as to the penalties background petitioners resided in florida when the petition was timely filed on date respondent issued two forms notice of tax due on federal tax_return for and on date respondent issued two notices cp503 second reminder of unpaid taxes for and i arbitrage trading llc the deficiencies in this case arise from petitioners’ involvement with arbitrage trading llc arbitrage an entity subject_to tefra petitioners as owners of the robert and jayne gunther revocable_trust acquired a pair of currency options from aig international inc which they purportedly contributed along with dollar_figure in cash to arbitrage in exchange for a purported partnership_interest therein petitioners subsequently withdrew their interest in arbitrage in exchange for a liquidating_distribution of xerox stock 2the court received the petition on date one day after it was due however we may treat the petition as being filed on the date of mailing see sec_7502 rule c although the ups packaging in which the petition was mailed contained no postmark we are permitted to presume the mailing date by tracing back to the date a package of that kind would normally have been sent see sec_7502 sec_301_7502-1 proced admin regs notice_2015_38 2015_21_irb_984 designating ups next day air as a qualified private delivery service superseded by notice_2016_30 2016_18_irb_676 which became effective date after the petition was filed in this case thus because the package was mailed ups next day air we may presume it was mailed on date and treat it as filed as of that date partnership proceedings in the court of federal claims for arbitrage’s tax_year sustained respondent’s determination that arbitrage was a sham and properly disregarded for federal tax purposes arbitrage trading llc by and through robert c gunther as a trustee for the robert and jayne gunther revocable_trust v united_states docket no 06-202t date as a result respondent disregarded petitioners’ investment in arbitrage for ii income_tax deficiencies a tax_deficiency respondent determined a deficiency for petitioners’ tax_year as a result of the disallowance of a reported loss from the sale of the xerox stock purportedly distributed by arbitrage the inclusion of a constructive_dividend for the payment of legal accounting consulting and advisory fees related to arbitrage and computational adjustments to itemized_deductions and certain exemptions resulting from and b and tax deficiencies respondent determined deficiencies for petitioners’ and tax years as a result of the disallowance of a short-term_capital_loss carryforward representing a portion of the loss claimed on petitioners’ tax_return from the sale of the xerox stock purportedly distributed by arbitrage an increase in taxable_income from the disallowance of net_operating_loss carryforward from petitioners’ tax_year resulting from transactions related to arbitrage and computational adjustments to itemized_deductions resulting from and the penalties for and represent accuracy-related_penalties under sec_6662 and h the applicability of which was determined at the partnership level discussion the tax_court is a court of limited jurisdiction and we may exercise that jurisdiction only to the extent authorized by congress 85_tc_527 the court’s jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition id pincite see sec_6212 and sec_6213 rule a c sec_6213 generally restrains the assessment of deficiencies and the collection of the same unless a notice_of_deficiency is issued by the commissioner the prohibition on assessment and collection extends during the time a petition may be filed in this court during the pendency of any proceeding actually brought and until the decision of the court becomes final sec_6213 the court has jurisdiction to enjoin the assessment and the collection of a deficiency that the court has jurisdiction to redetermine id see meyer v commissioner 97_tc_555 we analyze the extent of our jurisdiction to enjoin the assessment or the collection of tax we will examine our jurisdiction over the tax deficiencies first and then turn to our jurisdiction over the penalties i jurisdiction over tax deficiencies neither party disputes our jurisdiction over the tax deficiencies in this case however because our jurisdiction flows directly from congress and cannot be waived we must determine it for ourselves 114_tc_268 the failure to question our jurisdiction is not a waiver of the right to do so for if we lack jurisdiction over an issue we do not and never did have the power to decide it aff’d 22_fedappx_837 9th cir partnerships do not pay tax rather items of partnership income loss deduction and credit are reflected on the partners’ individual tax returns see sec_701 and sec_702 the tefra_audit and litigation procedures under sec_6221 through apply to partnership items and allow for adjustments to partnership items in a tefra partnership-level proceeding such adjustments may result in adjustments to the tax_liabilities of individual partners however once the partnership items become final the commissioner must generally initiate further action at the partner level to adjust an individual partner’s tax_liability computational adjustments are changes in the tax_liability of a partner to properly reflect the treatment of a partnership_item whether those changes can be directly assessed without partner-level determinations or require partner-level determinations and proceedings see sec_6231 sec_301_6231_a_6_-1 proced admin regs the commissioner may make computational adjustments to reflect affected items--ie items affected by a partnership_item determined at the partnership level sec_6231 there are two kinds of computational adjustments ones to affected items that require partner-level determinations and ones to affected items that do not if an affected_item requires partner-level determinations it is subject_to the normal deficiency procedures under sec_6211 through and the commissioner must issue a notice_of_deficiency to the partner before assessing any_tax sec a sec_301_6231_a_6_-1 proced admin regs however if an affected_item requires no partner-level determinations the normal deficiency procedures do not apply and the commissioner may immediately assess the resulting tax_deficiency without issuing a notice_of_deficiency sec a and a i sec_301_6231_a_6_-1 proced admin regs where additional partner-level determinations are required and the commissioner must issue a notice_of_deficiency the taxpayer has a prepayment forum to challenge the commissioner’s determinations sec a a however if no partner-level determinations are required the taxpayer has no prepayment forum and must file a refund claim sec a c respondent argues that we have jurisdiction over the tax deficiencies in this case because factual determinations must be made at the partner level thus the commissioner was required to issue a notice_of_deficiency and the notices in this case are valid petitioners do not dispute this portion of respondent’s argument we agree with both parties respondent’s determinations are based on petitioners’ sale of stock received in liquidation of their purported interest in arbitrage generally when a partnership_interest is liquidated a partner’s basis in property other than money received from the partnership in a liquidating_distribution is equal to the partner’s outside_basis in the partnership sec_732 however where the partnership is a sham and disregarded for federal tax purposes the partner is treated as holding the partnership’s assets directly and his adjusted_basis in the assets is determined under sec_1012 keeter v commissioner t c memo at see also sec_1012 basis_of_property is generally its cost the partners of a sham_partnership do not have carryover bases under sec_732 in assets purportedly received in liquidation of their interests in the partnership nonetheless factual determinations regarding the partners’ cost bases in the assets under sec_1012 are required for example partner-level determinations must be made to determine petitioners’ holding_period for the stock the character of any gain_or_loss and whether the stock they sold in was the stock purportedly distributed by arbitrage see 655_f3d_1060 9th cir aff’g tcmemo_2009_104 129_tc_11 aff’d in relevant part remanded in part sub nom 581_f3d_297 6th cir keeter v commissioner at the adjustments to petitioners’ tax_liabilities require partner-level determinations consequently the normal deficiency procedures apply to those determinations and we have jurisdiction to redetermine the tax deficiencies we now must examine our jurisdiction over the penalties ii jurisdiction over penalties respondent asserts that we lack jurisdiction over the penalties he argues that the liability for the penalties was determined in the prior partnership-level tefra proceeding therefore he continues because liability for penalties is directly assessable at the partnership level no partner-level determinations are required we must dismiss the portion of this case relating to penalties for lack of jurisdiction and we have no authority to enjoin the assessment or collection of the penalties petitioners respond that under the supreme court’s holding in united_states v woods 571_us_31 penalties may be determined only provisionally at the partnership level and additional determinations are still required at the partner level we agree with respondent as we have explained affected items are items that relate to a partnership_item sec_6231 section a provides that normal deficiency procedures generally do not apply to the assessment or collection of computational adjustments however there is an exception where a computational adjustment is attributable to an affected_item that requires partner-level determinations sec a a i that exception applies to the tax_liabilities in this case which we have said require partner-level determinations however the plain language of that exception renders it inapplicable to penalties additions to tax and additional amounts that relate to adjustments to partnership items id see also sec_301_6231_a_6_-1 proced admin regs respondent urges that because there is no exception for penalties the general_rule applies and deficiency procedures are inapplicable in response petitioners point to the supreme court’s decision in woods as holding that penalty determinations at the partnership level are only provisional we do not believe woods stands for the proposition that petitioners suggest in woods the supreme court addressed a district court’s jurisdiction in partnership-level proceedings under tefra and the requirement for subsequent partner-level determinations as the supreme court explained once the adjustments to partnership items have become final the irs may undertake further proceedings at the partner level to make any resulting computational adjustments in the tax_liability of the individual partners most computational adjustments may be directly assessed against the partners bypassing deficiency proceedings and permitting the partners to challenge the assessments only in post- payment refund actions deficiency proceedings are still required however for certain computational adjustments woods u s pincite citations omitted the supreme court went on to explain that courts in partnership-level proceedings have jurisdiction to determine the applicability of any penalty that relates to a partnership_item id quoting sec_6226 thus the question the supreme court was deciding in woods was whether the valuation- misstatement penalty ‘relates to’ the determination that the partnerships were shams id in answering this question in the affirmative the supreme court noted that u nder tefra’s two-stage structure penalties for tax underpayment must be imposed at the partner level id pincite as the supreme court explained this renders the penalty determination at the partnership-level proceedings inherently provisional because it must be imposed at a later partner-level proceeding id pincite however the supreme court does not make the same leap that petitioners do in this case--ie that the later imposition of the provisional penalties must be done under normal deficiency proceedings the supreme court only notes that e ach partner remains free to raise in subsequent partner-level proceedings any reasons why the penalty may not be imposed on him specifically id pincite under section the appropriate venue for partners to raise subsequent challenges to the imposition of penalties is in a postpayment refund action sec c c c sec_301_6221-1 proced admin regs see also woods u s pincite m ost computational adjustments may be directly assessed against the partners bypassing deficiency proceedings and permitting the partners to challenge the assessments only in post-payment refund actions thus we find that we have no jurisdiction in this pre-payment forum to consider the penalties determined at the partnership level see also domulewicz v commissioner t c pincite petitioners must raise any defenses to the penalties in a refund action as we have no jurisdiction to 3the supreme court appears to acknowledge that its holding in united_states v woods 571_us_31 would allow the direct assessment of penalties without deficiency proceedings in a footnote the supreme court dismisses criticism from amici that its holding would allow a direct assessment of the penalty but require deficiency proceedings to assess the tax underpayment id pincite n however the supreme court does not scoff at the assumption that its holding would foreclose the direct assessment of penalties rather it suggests that there is no readily apparent reason deficiency proceedings would be required to assess the tax underpayment if it was dependent only on adjusting outside_basis in a sham_partnership id 4petitioners suggest that denying them a prepayment forum to dispute the penalties in this case would violate the fifth amendment’s due process requirement we do not agree congress has chosen to provide petitioners and other similarly situated taxpayers with only a postpayment refund forum such is its prerogative and does not violate the constitutional requirements of due process see 283_us_589 429_f2d_804 6th cir aff’g 52_tc_792 441_f2d_1101 9th cir additionally petitioners argue that mrs gunther’s innocent spouse claim under sec_6015 requires granting a prepayment opportunity to challenge the penalties in this case apart from a vague assertion in their petition that as a protective matter jayne is entitled to innocent spouse relief under sec_6015 we find no claim for innocent spouse relief by mrs gunther because we find that this conclusory statement does not satisfy our pleading requirements no innocent spouse claim has been pleaded and we will not consider this argument see rule b our decision does not consider the merits of any potential innocent spouse claim mrs gunther may have consider the penalties at issue we have no authority to enjoin their collection or assessment accordingly petitioners’ motion as it relates to the penalties will be denied and respondent’s motion to dismiss as to the penalties will be granted we have jurisdiction over the tax_liabilities at issue therefore petitioners’ motion to restrain the collection or assessment of the tax_liabilities will be granted in reaching our holdings we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an order will be issued granting petitioners’ motion in part and denying it in part and granting respondent’s motion
